Appeal from a resentence of the Ontario County Court (James R. Harvey, J.), rendered April 12, 2005. Defendant was resentenced on her youthful offender adjudication, based upon her plea of guilty, of criminal possession of a forged instrument in the second degree (six counts) and petit larceny.
It is hereby ordered that the resentence so appealed from be and the same hereby is unanimously reversed on the law.
*1100Same memorandum as in People v Rachel L. ([appeal No. 1] 28 AD3d 1098 [2006]). Present—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.